02/22/2022


                                    DA 21-0221
                                                                                      Case Number: DA 21-0221

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     2022 MT 37



IN THE MATTER OF D.H.,

         A Youth in Need of Care.


APPEAL FROM:      District Court of the Twelfth Judicial District,
                  In and For the County of Hill, Cause No. DN 21-3
                  Honorable Kaydee Snipes Ruiz, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Jennifer Dwyer, Avignone, Banick & Williams, Bozeman, Montana

           For Appellee:

                  Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                  Attorney General, Helena, Montana

                  Lacey Lincoln, Hill County Attorney, Havre, Montana



                                              Submitted on Briefs: January 12, 2022

                                                         Decided: February 22, 2022


Filed:
                            q3,,---, 6mal•-.— 4(
                  __________________________________________
                                    Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1    A.H. (Father) appeals from the April 1, 2021 Order Following Status Hearing and

the April 12, 2021 Order for Dismissal issued by the Twelfth Judicial District Court, Hill

County, which dismissed pending abuse and neglect proceedings after D.H. (Child) was

returned to the care of C.H. (Mother) in South Carolina.

¶2    We restate the issue on appeal as follows:

      Whether the District Court erred by dismissing the abuse and neglect proceedings
      and placing the child with the non-offending parent.

¶3    We affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶4    On February 9, 2021, Child was removed from Father’s care by the Montana

Department of Public Health and Human Services, Child and Family Services Division

(Department) after he was arrested and incarcerated for assaulting his live-in girlfriend.

Mother was living in South Carolina and Child was placed into emergency kinship care in

Havre. On February 11, 2021, the Department filed a Petition for Emergency Protective

Services (EPS), for Adjudication of Child as Youth in Need of Care (YINC), and for

Temporary Legal Custody (TLC) in the District Court. Attached to the Petition was an

affidavit from Child Protection Specialist (CPS) Dana Kjersem, who related that Mother

reported she had an order from a South Carolina court providing Mother had primary

custody of Child and that Mother alleged Father had taken Child to live in Montana without

her consent. A copy of this Order in cause number 18-DR-02-1488, dated August 12, 2019,

from the Second Judicial Circuit Family Court in Aiken County, South Carolina, was
                                            2
attached to CPS Kjersem’s affidavit, and provided, in relevant part, that Mother had legal

custody of Child, Father was allowed supervised visits, the South Carolina Department of

Social Services was no longer required to provide services to the family, and the case was

closed. In addition, a second order, from the same court and relating to two cause numbers,

18-DR-02-1488 and 18-DR-02-1023, dated June 4, 2020, provided legal custody was

granted to Father and that Mother may have supervised visits. This second order, entitled

Amended Minutes Order, on its face recounts a prior December 11, 2018 hearing and a

prior setting of a hearing for March 28, 2019. It was issued, according to its plain language,

as the original order did not reflect the consolidation of cause number 18-DR-02-1023 with

18-DR-02-1488. The Amended Minutes Order merely reflected the consolidation and

evidence existing at the time the original order was issued.

¶5       On February 12, 2021, the District Court issued an Order Granting Emergency

Protective Services, Order to Show Cause, Notice of Show Cause Hearing, and Order

Appointing Counsel and CASA.1           The court’s order set a show cause hearing for

February 24, 2021. At the time of the February 24, 2021 show cause hearing, Mother had

not yet been served with a copy of the Department’s Petition, though she appeared by video

from South Carolina. Father appeared by video from the Hill County Detention Center.

At the show cause hearing, both Father and Mother stipulated to probable cause for the

Department to be involved in the emergency portion of the case. Mother’s counsel further



1
    A CASA is a Court-Appointed Special Advocate.

                                              3
raised a jurisdictional issue regarding the custody determinations made by the South

Carolina court. Based on the stipulations of the parties, the District Court determined it

had emergency jurisdiction over the matter and that probable cause existed for the

Department’s continued involvement, but did not adjudicate Child as a YINC. The

Department then informed the court it had investigated the South Carolina orders and

planned to return Child to Mother’s care in South Carolina “within the next two to three

weeks,” based on “the Department’s policy and procedure and under the UCCJEA.”2 The

Department further informed the court it intended to cease intervention once Child was

returned to Mother in South Carolina and any further litigation over Child’s custody could

be done in South Carolina courts. The District Court informed the parties it would not

allow Child to be moved until the parties’ attorneys had an opportunity to file an objection

and set a deadline of March 3, 2021, for the parties to object.

¶6     On March 3, 2021, the District Court issued its written Order Following Show Cause

Hearing. Unfortunately, this Order erroneously designated Child as a YINC. Beyond that

erroneous determination, the substantive portions of the court’s Order continued EPS and

set a status hearing for March 24, 2021. On March 3, 2021, Father, Mother, and the

Department all filed motions and briefs regarding the Department’s stated plan to place

Child with Mother in South Carolina. Father filed a Notice of Objection to Any Change in

Placement, asserting both that he was challenging the allegations in the Department’s


2
 The UCCJEA is the Uniform Child Custody Jurisdiction and Enforcement Act and is found in
Title 40, chapter 7, MCA.

                                             4
Petition and that the June 4, 2020 Amended Minutes Order from South Carolina showed

Mother had “not completed all of the required conditions to allow the child to be returned

to her.” The Department filed the Department’s Brief in Support of Placement of Child

with Non-Custodial Parent.        The Department’s brief asserted CPS Kjersem had

investigated Mother and determined there were no safety threats which would preclude

placement of Child with Mother as a non-custodial, non-offending parent and that, under

both Department policy and Montana case law, Child must be placed with Mother in such

a situation. Finally, Mother filed a Motion to Dismiss or Place & Confer. Mother requested

the District Court dismiss the abuse and neglect proceedings or, in the alternative, place

Child with her and confer with the South Carolina family court under the provisions of the

UCCJEA.

¶7     On March 24, 2021, due to an emergency, the District Court re-set the status hearing

for March 25, 2021. At that hearing, Father’s appointed counsel was unavailable due to a

death in his family, and another attorney from the public defender’s office appeared on his

behalf. Father was apparently not given notice of the updated status hearing time by the

public defender’s office and did not personally appear at the hearing. At the status hearing,

the Department reiterated its plan to transport Child to Mother’s care in South Carolina.

Father’s fill-in counsel asked for a hearing so Father’s appointed counsel could present

argument, not evidence, on the Department’s plan. The District Court determined Father’s

objection was a legal, rather than factual, issue and therefore another hearing was not




                                             5
necessary.3 The District Court did allow the parties time to submit draft orders for the

court’s consideration prior to making a final decision. Nothing in the record reflects the

parties did in fact submit draft orders.

¶8     On April 1, 2021, the District Court issued its Order Following Status Hearing. In

this Order, the District Court determined the August 12, 2019 Order from the Family Court

in South Carolina, which granted custody of Child to Mother, had not been rebutted,

mother’s parental rights remained unimpaired, there was no evidence of any pending

investigations or procedures regarding Mother, and Mother’s residence in South Carolina

was Child’s “habitual place of abode” prior to coming to Montana. The court determined

the emergency necessitating the Department’s involvement had been resolved, Child could

be reunified with Mother in South Carolina, there was no further need for the Department’s

continued intervention or prolonged protective custody, and placement with the non-

offending parent was in the best interests of Child. The court ordered EPS continued as

necessary to transport Child to Mother’s custody in South Carolina, ordered the

Department to transport Child to Mother’s custody in South Carolina and notify the court

once the placement was made, and ordered the matter would be dismissed upon

confirmation of Child’s return to South Carolina.




3
  Father’s fill-in counsel did not disagree with the court’s determination that the issues were legal
rather than factual and indicated an acceptable time frame in which Father’s counsel would be able
to submit a draft order containing his legal arguments.

                                                 6
¶9     On April 8, 2021, the Department provided confirmation Child had been returned

to South Carolina and filed a Motion for Dismissal. On April 12, 2021, the District Court

issued an Order for Dismissal. Father appeals.

                               STANDARD OF REVIEW

¶10    A district court’s order granting placement of a child with one parent and dismissing

the case in an abuse and neglect proceeding where the other parent’s parental rights have

not been terminated is a reviewable order. In re S.S., 2012 MT 78, ¶ 10, 364 Mont. 437,

276 P.3d 883.

¶11    We review a district court’s findings of fact for clear error and its conclusions of

law for correctness. In re B.H., 2020 MT 4, ¶ 26, 398 Mont. 275, 456 P.3d 233 (citing In

re M.V.R., 2016 MT 309, ¶ 23, 385 Mont. 448, 384 P.3d 1058). A finding of fact is clearly

erroneous if it is not supported by substantial evidence, if the court misapprehended the

effect of the evidence, or if our review of the record convinces this Court a mistake was

made. In re J.S.L., 2021 MT 47, ¶ 20, 403 Mont. 326, 481 P.3d 833 (citing In re E.Y.R.,

2019 MT 189, ¶ 21, 396 Mont. 515, 446 P.3d 1117). The appellant bears the burden of

establishing error by the district court. In re J.S.L., ¶ 20 (citing In re D.F., 2007 MT 147,

¶ 22, 337 Mont. 461, 161 P.3d 825).

                                      DISCUSSION

¶12    Whether the District Court erred by dismissing the abuse and neglect proceedings
       and placing the child with the non-offending parent.

¶13    Father asserts the District Court erred by dismissing the abuse and neglect

proceedings and placing Child in Mother’s care in South Carolina. In particular, Father
                                             7
argues the District Court erred by dismissing the proceeding after placing Child with

Mother pursuant to § 41-3-438(3)(d), MCA, because Child was not properly adjudicated

as a YINC. Father further asserts the District Court abused its discretion when it failed to

give him notice and the opportunity to be heard before dismissal, by making conclusions

regarding the conflicting custody orders without contacting the South Carolina court under

the provisions of the UCCJEA, and by dismissing the proceedings without further

investigation into Mother. The Department asserts the District Court properly dismissed

the abuse and neglect proceedings after Child was returned to Mother’s care in South

Carolina and, to the extent the District Court erred procedurally in this case, those errors

were harmless. We agree with the Department.

¶14    We begin with Father’s argument regarding dismissal of the case after placement of

Child with Mother pursuant to § 41-3-438(3)(d), MCA. This statute allows the District

Court, after determining a child is a YINC, to “order the placement of the child with the

noncustodial parent, superseding any existing custodial order, and dismiss the proceeding

with no further obligation on the part of the department to provide services to the parent

with whom the child is placed or to work toward reunification of the child with the parent

or guardian from whom the child was removed in the initial proceeding[.]” Section

41-3-438(3)(d), MCA. As correctly pointed out by the Department, Father is incorrect in

asserting the District Court dismissed the proceedings under this statute.

¶15    In its March 3, 2021 written Order Following Show Cause Hearing, the District

Court, as Finding of Fact No. 8, found Child to be a YINC. All parties agree the District

                                             8
Court’s written finding of fact that Child was a YINC was erroneous and such finding was

not actually made at the hearing. Review of the transcript of the show cause hearing shows

the parties stipulated to probable cause existing for the Department’s intervention and the

District Court merely continuing that intervention pending the status hearing. Because

Child was not properly adjudicated as a YINC, a “place-and-dismiss” order under

§ 41-3-438(3)(d), MCA, was not an available option to the District Court.

¶16    As Child was not properly adjudicated as a YINC, the District Court could not place

Child with Mother and dismiss the case under § 41-3-438(3)(d), MCA. This, however,

does not mean the District Court lacked statutory authority to order the placement of Child

with Mother and dismiss the case. “‘[A] natural parent’s right to care and custody of a

child is a fundamental liberty interest[.]’” In re J.S.L., ¶ 24 (quoting In re E.Y.R., ¶ 27).

“Parents have a fundamental constitutional right to make decisions concerning the care,

custody, and control of their children and it is well-established that a natural parent’s right

in this regard is a fundamental liberty interest.” In re J.S.L., ¶ 24 (citations omitted). The

“constitutional rights to parent one’s own children find protection in our statutes.” In re

B.H., ¶ 38 (citing § 40-6-221, MCA). Section 40-6-221, MCA, provides:

       The father and mother of an unmarried minor child are equally entitled to
       the parenting, services, and earnings of the child. If either parent is dead or
       unable or refuses to exercise parenting or has abandoned the family, the
       other parent is entitled to the parenting, services, and earnings of the child,
       unless care of the child is determined otherwise pursuant to 40-4-221.4


4
  Section 40-4-221, MCA, provides for determination of a child’s care upon death of a parent and
is not applicable to this case.

                                               9
Consistent with the fundamental liberty interest of a parent’s right to care and custody of

his/her child, “upon removal of a child from a custodial parent, the Department must first

consider placement of the child with the non-custodial parent.” In re J.S.L., ¶ 24 (citing In

re E.Y.R., ¶ 29). This Court has long recognized “the constitutional rights of a natural

parent to parent his/her child and the child’s right to be placed with his/her legal/birth

parents unless that parental authority has been abused.” In re B.H., ¶ 39.

¶17      The consideration of the placement of a child removed by the Department with

his/her noncustodial parent must be guided by the safety of the child, as we have previously

noted:

         [T]he Department should determine if there are any observable or
         substantiable imminent safety risks to the child if the child is placed in the
         care of the non-custodial parent. This determination does not at the outset
         require full investigation of or implementation of an ICPC or a treatment plan
         for the non-custodial parent, but rather occurs along a continuum. Typically,
         this would involve conducting a CPS history and potentially a criminal
         background check as well as gathering information from the non-custodial
         parent as to his/her work and earnings, his/her residence and who, if anyone
         s/he resides with, who is part of his/her support system, and potential
         collateral contacts who can verify the information provided. If any of the
         information from the CPS history, the criminal background check, or other
         information provided by the non-custodial parent raises objective,
         demonstrable circumstances indicative of an imminent safety threat to the
         child, the CPS case worker should follow up with further investigation to
         confirm the information provided by the non-custodial parent. If objective,
         demonstrable circumstances indicate a potential imminent safety risk to the
         child after completing this preliminary investigation, the CPS worker may
         expand the investigation. If objective, demonstrable circumstances indicate
         a potential imminent safety risk to the child after completing this more
         in-depth investigation, the CPS worker may request a court order permitting
         the Department to further evaluate the noncustodial parent consistent with
         § 41-3-438(3)(b) and (c), MCA.


                                              10
In re E.Y.R., ¶ 29. In addition, we have previously “delineated seven circumstances, which

the State agreed expound on § 41-3-101(3), MCA, under which the Department may

determine good cause to the contrary exists that the child’s safety could not be assured if

the child were immediately placed with the non-custodial parent.” In re J.S.L., ¶ 24 (citing

In re B.H., ¶ 43). Those circumstances include: CPS history which poses a risk to the child;

parental rights terminated in a dissolution decree; parental rights involuntarily terminated

to another child; conviction for various felony offenses; refusal of placement by the non-

custodial parent; documented mental illness impairing the ability to parent; and if the

putative parent denies paternity. See In re J.S.L., ¶ 24 n.3. “If there are no objective,

demonstrable circumstances of imminent safety risk to the child upon the Department’s

preliminary investigation, the Department must place the child with the non-custodial

parent or document good cause to the contrary indicating how the non-custodial parent

could not assure the safety of the child.” In re B.H., ¶ 46.

¶18    In this case, Child was removed from Father’s care by the Department after Father

was arrested for domestic violence against his girlfriend. Upon Child’s removal, CPS

Kjersem began her investigation of Mother as the non-custodial parent. Mother spoke to

CPS Kjersem and informed her she had custody of Child, Child was taken to Montana

without her consent, and provided CPS Kjersem with a copy of the August 12, 2019 order

in the South Carolina case which showed Mother had custody of Child. CPS Kjersem’s

investigation also uncovered the June 4, 2020 order in the South Carolina case which

showed Father had custody of Child because Mother had not completed her treatment plan.

                                             11
With the backdrop of these conflicting orders, which indicated Mother had a CPS history

in South Carolina, CPS Kjersem continued her investigation of Mother as a potential

placement option. This further investigation when objective concerns regarding the safety

of the non-custodial parent are raised during the initial investigation is required. In re

E.Y.R., ¶ 29.

¶19    By the time of the February 24, 2021 show cause hearing, the Department’s

concerns regarding Mother’s ability to safely parent Child were assuaged after CPS

Kjersem’s further investigation and the Department notified the parties at the hearing it

intended to place Child with Mother. Both Mother and Father stipulated there was probable

cause for the Department’s involvement and the District Court found it had emergency

jurisdiction over the matter.     “A finding of abuse, neglect, or dependency is the

jurisdictional prerequisite for any court-ordered transfer of custody from a natural parent

to the Department.” In re B.H., ¶ 40. Here, the District Court made this jurisdictional

threshold finding when it issued the show cause order on February 12, 2021, and both

parents then stipulated to probable cause for the Department’s involvement. The District

Court later also determined it had emergency jurisdiction under the UCCJEA, in addition

to the jurisdiction conferred by the Department’s abuse and neglect petition.

¶20    As the District Court properly had jurisdiction over the matter pursuant to the DN

petition, and the parents disputed the appropriate placement for Child, the District Court

had the statutory authority to settle the placement dispute:

       Except as provided in 41-3-301(1) and in the absence of a dispute between
       the parties to the action regarding the appropriate placement, the department
                                             12
       shall determine the appropriate placement for a child alleged to be or
       adjudicated as a youth in need of care. The court shall settle any dispute
       between the parties to an action regarding the appropriate placement. The
       child may not be placed in a youth assessment center, youth detention
       facility, detention center, or other facility intended or used for the
       confinement of adults or youth accused or convicted of criminal offenses.

Section 41-3-440, MCA. See also In re B.H., ¶ 50. The Department determined Mother

was the appropriate placement for Child after its investigation, obtaining information from

the South Carolina Department of Social Services regarding Mother’s CPS history in that

state which showed Mother had successfully completed services to address safety concerns

and was granted custody of Child by the South Carolina court. Father was able to dispute

the Department’s chosen placement but was ultimately unsuccessful.5 After being granted

additional time to draft a proposed order setting forth why Mother was not the appropriate

placement following the status hearing, the record does not reflect Father availed himself


5
  Before both the District Court and on appeal here, Father appears to contend he has custody of
Child based on the June 4, 2020 order of the South Carolina court which stated Mother had “not
begun any aspects of her treatment plan.” While it does not form a basis of our decision today, we
briefly note the language of that order recounts a December 11, 2018 hearing in the South Carolina
case, before Mother started her treatment plan, and sets a follow-up hearing for March 28, 2019.
On the front page of the Amended Minutes Order, it states “WHEREAS, THE ORDER ISSUED
FROM THIS HEARING DID NOT CONSOLIDATE THIS CASE WITH 18-DR-02-1023.
THIS AMENDED ORDER FOLLOWS.” (Emphasis in original.) The August 12, 2019 order
of the South Carolina court which granted custody to Mother, on the other hand, recounts a June 27,
2019 hearing and noted Mother had “been working her treatment plan” and had “remedied the
conditions which caused removal,” before determining Mother should be granted custody. It
seems plainly obvious the June 4, 2020 amended order is in essence a nunc pro tunc order from
the South Carolina court which was simply issued to correct a technical defect in an earlier order,
where the court mistakenly forgot to consolidate the two pending cases, and does not supersede
the June 27, 2019 order which granted Mother custody and dismissed the case after she worked
her treatment plan. The Department’s investigation of Mother apparently reached the same
conclusion. Of course, Father is free to make the argument the June 4, 2020 order controls in a
parenting plan action in the South Carolina courts if he so chooses, as his parental rights remain
fully intact.

                                                13
of that opportunity. It is clear then, the Department, in accordance with both case law and

its own policies, did the requisite investigation of Mother as the non-custodial parent, and,

finding no imminent safety concerns, endeavored to return Child to her care. Once Father

objected to this proposed placement, the District Court properly used its authority under

§ 41-3-440, MCA, to “settle [the] dispute between the parties” by placing Child with

Mother.

¶21    Father contends even if the District Court had authority to order Child placed with

Mother during the abuse and neglect proceedings, it erred by dismissing the case. We

disagree. In this case, it would have been preferable for the Department, in its Motion for

Dismissal, to include information beyond simply noting Child had been returned to South

Carolina, such as indicating it believed Mother could adequately protect Child through a

parenting action case, such that Child was no longer asserted to be a YINC and the

Department did not seek adjudication of Child as a YINC. Similarly, it would have also

been preferable for the District Court’s Order for Dismissal to note the Department no

longer sought adjudication of Child as a YINC because Child’s placement with Mother

alleviated the concerns of the Department which originally prompted the filing of this case.

Ultimately though, this lack of articulation was harmless. “In matters involving abused

and neglected children, [] ‘we have consistently held that a district court may protect the

children’s best interest despite procedural errors.’” In re B.W.S., 2014 MT 198, ¶ 14, 376

Mont. 43, 330 P.3d 467 (quoting In re F.H., 266 Mont. 36, 39, 878 P.2d 890, 892 (1994)).

It was abundantly clear from the time of the February 24, 2021 show cause hearing, at

                                             14
which the Department informed the parties it intended to place Child with Mother and then

cease intervention, that any litigation over Child’s custody could take place in the

appropriate forum—South Carolina. Father was given ample opportunity to dispute this

course of action but did not prevail. He is not without a remedy, however, as his parental

rights remain fully intact and he may file a parenting plan action in the South Carolina

courts if he so chooses.

¶22    While the District Court reached the right result in this case by placing Child with

her non-offending parent when no imminent safety concerns with that parent were present

and ultimately dismissing the case as the circumstances requiring the Department’s

intervention—domestic violence in Father’s home and Father’s incarceration—were

abated by Child moving to live with Mother in South Carolina, the procedural path the

District Court took to reach this result was not without issues. Most prominently, the

District Court determined it had temporary emergency jurisdiction under the UCCJEA in

both its Order Following Show Cause Hearing and Order Following Status Hearing, but

then failed to follow the UCCJEA procedures. The District Court, at the same time it

determined it had emergency jurisdiction under the UCCJEA, was proceeding down a

parallel path under EPS, and, as explained above, ultimately reached the right result. The

District Court, had it chosen to exercise jurisdiction under the UCCJEA, could have

interpreted the Department’s Petition to be solely for emergency jurisdiction and then

immediately contacted the South Carolina court “to resolve the emergency, to protect the

safety of the parties and the child, and to determine a period for the duration of the

                                            15
temporary order.” Section 40-7-204(4), MCA. Here, the record is silent on whether the

District Court contacted the South Carolina court and we therefore presume the District

Court did not contact the South Carolina court before unilaterally deciding the emergency

order was in effect until Child returned to Mother’s care in South Carolina. The District

Court included a dismissal provision in its Order Following Status Hearing which

specifically stated the matter was to be dismissed after confirming Child had returned to

South Carolina. By dismissing the case, the District Court relinquished its jurisdiction and

determined the emergency situation under which it exercised emergency jurisdiction was

over. Assuming the District Court erred under the UCCJEA by not contacting the South

Carolina court, its error was ultimately harmless as it was unnecessary for the District Court

to reference the UCCJEA at all in this case. While its mixed references to its Title 41

authority and UCCJEA authority only served to provide more confusion than clarity, they

do not provide reversible error here.6 District courts should be mindful to move down one

track—either Title 41 authority or UCCJEA authority—in a situation such as this, rather

than taking a mixed approach comingling emergency jurisdictional concepts of Title 41

with emergency jurisdictional concepts of the UCCJEA. The District Court properly

exercised emergency jurisdiction which ended when Child was returned to Mother’s care

pursuant to its EPS authority. In addition, Father has not suffered prejudice by either the



6
  Unfortunately, the parties did little to assist the District Court with the emergency jurisdiction
issue as neither provided clear briefing as to the means by which the court could exercise
emergency jurisdiction, specific requirements of any means, or the interplay, if any, between the
means.

                                                16
dismissal or by the procedural irregularities of the District Court as Father’s parental rights

remain intact and he has full ability to pursue an amendment to custody or seek whatever

parenting plan he deems appropriate in a civil action in the South Carolina courts.

                                       CONCLUSION

¶23    The District Court did not err by dismissing the abuse and neglect proceedings after

Child was returned to Mother’s care in South Carolina. While the District Court may have

more thoroughly articulated its reasoning for dismissal, it reached the right result and

failure to do so did not result in reversible error.

¶24    Affirmed.


                                                       /S/ INGRID GUSTAFSON


We concur:

/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR
/S/ BETH BAKER
/S/ JIM RICE




                                               17